             Case 1:17-cv-00916-CRC Document 29 Filed 12/26/18 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

JUDICIAL WATCH, INC.,                           )
                                                )
                 Plaintiff,                     )
                                                )
        v.                                      )      Case No. 17-cv-916 (CRC)
                                                )
U.S. DEPARTMENT OF JUSTICE,                     )
                                                )
                 Defendant.                     )
                                                )

                     UNOPPOSED MOTION FOR A STAY OF BRIEFING
                       IN LIGHT OF LAPSE OF APPROPRIATIONS

        The United States of America hereby moves for a stay of briefing in the above-captioned

case.

                     1.       At the end of the day on December 21, 2018, the appropriations act

              that had been funding the Department of Justice expired and appropriations to the

              Department lapsed. The Department does not know when funding will be restored by

              Congress.

                     2.       Absent an appropriation, Department of Justice attorneys and

              employees are prohibited from working, even on a voluntary basis, except in very

              limited circumstances, including “emergencies involving the safety of human life or

              the protection of property.” 31 U.S.C. § 1342.

                     3.       Undersigned counsel for the Department of Justice therefore requests a

              stay of briefing until Congress has restored appropriations to the Department. The

              Department’s motion for summary judgment, including a Vaughn index that must be

              prepared by Department employees, is currently due January 18, 2019.
         Case 1:17-cv-00916-CRC Document 29 Filed 12/26/18 Page 2 of 2



                   4.      If this motion for a stay is granted, undersigned counsel will notify the

           Court as soon as Congress has appropriated funds for the Department. The

           Government requests that, at that point, all current deadlines for the parties be

           extended commensurate with the duration of the lapse in appropriations.

                   5.      Opposing counsel has authorized counsel for the Government to state

           that the plaintiff has no objection to this motion.

       Therefore, although we greatly regret any disruption caused to the Court and the other

litigant, the Government hereby moves for a stay of briefing in this case until Department of

Justice attorneys are permitted to resume their usual civil litigation functions.



                                                       Respectfully submitted,

                                                       JOSEPH H. HUNT
                                                       Assistant Attorney General

                                                       MARCIA BERMAN
                                                       Assistant Director
                                                       Federal Programs Branch

                                                       /s/ James Bickford
                                                       JAMES BICKFORD
                                                       Trial Attorney (N.Y. Bar No. 5163498)
                                                       United States Department of Justice
                                                       Civil Division, Federal Programs Branch
                                                       1100 L Street, NW
                                                       Washington, DC 20005
                                                       James.Bickford@usdoj.gov
                                                       Telephone: (202) 305-7632
                                                       Facsimile: (202) 616-8470

Date: December 26, 2018                                Counsel for Defendant
       Case 1:17-cv-00916-CRC Document 29-1 Filed 12/26/18 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

JUDICIAL WATCH, INC.,                      )
                                           )
             Plaintiff,                    )
                                           )
      v.                                   )      Case No. 17-cv-916 (CRC)
                                           )
U.S. DEPARTMENT OF JUSTICE,                )
                                           )
             Defendant.                    )
                                           )

                                  [PROPOSED] ORDER

      Briefing in this case is hereby STAYED until appropriations are restored to the

Department of Justice. SO ORDERED this ______ day of _____________, 20___.




                                                                 _______________________
                                                                 Christopher R. Cooper
                                                                 United States District Judge
